Citation Nr: 0402137	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  99-18 230	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound to the right hand, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel





INTRODUCTION

The veteran served on active duty from April 1941 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida 
that denied an increased rating for the residuals of a 
gunshot wound of the right hand.  In January 2001 the Board 
found the veteran had raised the issue of secondary service 
connection for amputation of the 3rd, 4th, a 5th fingers of the 
right hand, and remanded the case to the RO for consideration 
of secondary service connection.  In July 2002 the RO granted 
secondary service connection for amputation of the 3rd, 4th, a 
5th fingers of the right hand.  This condition has been rated 
as 60 percent disabling.  


FINDING OF FACT

The veterans residuals of a gunshot wound of the right hand, 
the major extremity, are productive of no more than moderate 
hand disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's service-connected residuals of a gunshot wound 
to right hand have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.72, Diagnostic Code 5309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA has substantially 
modified the circumstances under which the VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.

This law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In this regard in the July 2002 supplemental statement of the 
case, the RO notified the veteran of the VCAA and what 
evidence was needed to establish his claim.   He was also 
informed what evidence the VA would obtain.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was also informed that 
he had one year to submit additional evidence. 

The veteran has not identified any relevant medical records, 
but VA examinations have been conducted.  The Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 

In September 22, 2003, the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In this case the July 2002 
supplemental statement of the case he was informed that he 
had one year to submit additional evidence.  After reviewing 
the record, the Board is satisfied that the requirements of 
the VCAA have been met, and that adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Background

During service in September 1944, the veteran sustained a 
perforating gunshot wound to his right hand when the rifle he 
was cleaning accidentally discharged.  The bullet entered 
between the 2nd and 3rd metacarpals on the palmar surface and 
exited between the 2nd and 3rd metacarpals on the dorsum of 
the hand near the web.  There were no bone fractures.  X-rays 
were negative.  The wound was debrided and sutured.  In late 
September 1944, it was recorded that the wound was about 
healed and that there was limited flexion in the index 
finger.  When the wound was healed, he was sent for physical 
therapy.  In late October 1944, physical therapy was 
discontinued and he returned to duty.  

On Veterans Administration examination, in February 1947, the 
veteran complained of soreness in the index and middle 
fingers.  There was a 3/4-inch linear scar on the palmar 
surface of the hand between the 2nd and 3rd metacarpals and 
another irregular scar which was linear and freely moveable 
on the opposite dorsal surface.  There was no tenderness on 
pressure.  The grip was strong.  X-ray studies showed no 
evidence of a fracture.  The diagnosis was non-disabling 
scars of the right hand.  

In February 1947 he RO granted service connection for 
residuals a gunshot wound to the right hand and assigned a 
non-compensable rating.

VA outpatient treatment records in October 1969 noted that 
the veteran's middle, ring and little fingers of the right 
hand were missing due to "an accident in 1966."  

A VA examination was conducted in April 1957.  The 
examination showed that the veteran was right handed.  The 
diagnosis was residuals of gunshot wound, perforating, right 
hand with healed fracture of the 5th metacarpal bone, 
symptomatic, with weakness in the right hand grip.

In May 1957 the RO assigned a 10 percent rating which has 
remained in effect since that time.

On a December 1970 VA examination, it was recorded that he 
had had an amputation of the middle, ring and little fingers 
at the metacarpophalangeal joint in 1966.  X-ray studies of 
the right hand showed complete amputation of the long and 
ring fingers.  The proximal one-quarter inch of the proximal 
phalanx of the right little finger remained, but the distal 
portion had also been amputated.  There was evidence of 
deformity of the hands of the right 3rd, 4th and 5th 
metacarpals.  The appearance suggested old healed fractures 
in that region.  The right index finger and thumb appeared 
intact.

The veteran filed the current claim for an increased rating 
for the residuals of the gunshot wound of the right hand in 
September 1998.  

On January 1999 VA hand examination, the doctor described the 
loss of the veteran's fingers as the result of the gunshot 
wound in service, the diagnosis was residual of a gunshot 
wound of the right hand with loss of the 3rd, 4th and 5th 
fingers and a weak pinch over the thumb and index finger.

On a June 2001 VA examination, the veteran had range of 
motion of the right wrist of 50 degrees dorsiflexion and 60 
degrees volar flexion, which was approximately equal to the 
left wrist.  He was unable to touch the metacarpal head of 
the little finger to the thumb, but was able to pinch grasp 
the thumb and index fingers.  

On an August 2002 VA hand examination, the examiner noted 
that the veteran had some pain in the area of the scar in the 
dorsum palmar surface of the hand in the webspace which was 
caused by the gunshot.  The gunshot wound had not caused any 
functional impairment compared to the industrial accident.  
On the August 2002 skin examination, it was noted that he had 
a 2cm by 2mm linear scar on the dorsum of the right hand and 
a 1 cm by 2 mm linear scar on palmar aspect of the right 
hand.  There was no tenderness, adherence or loss of tissue 
caused by any of the scars.  The diagnosis included right 
hand scar secondary to gunshot wound.  The examiner stated 
that there the scars were not tender an painful.

II Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established, and an increase the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated. Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation. 38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).

38 C.F.R. § 4.56 (2003) provides for the following:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal;

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged;

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement;

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles. (i) Type of injury. Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint. Service department record of 
superficial wound with brief treatment and return to duty. 
Healing with good functional results. No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section. (iii) Objective findings. Minimal scar. No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint. Service department record or other evidence of in-
service treatment for the wound. Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings. Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue. Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side. Tests of 
strength and endurance compared with sound side demonstrate 
positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. Through 
and through or deep penetrating wound due to high- velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring. (ii) History 
and complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for Treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings. 
Ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1) In the case of an ankylosed knee, if Muscle Group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned.

(2) In the case of an ankylosed shoulder, if Muscle Groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of Muscle Groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of Sec. 4.25.

Prior to August 30, 2002, governing law and regulations 
further provided that scars which are superficial and poorly 
nourished with repeated ulcerations warrant a 10 percent 
rating. 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7803 
(2001). Scars which are superficial and tender and painful on 
objective demonstration warrant a 10 percent rating. 38 
C.F.R. Part 4, § 4.118, Diagnostic Code 7804 (2001). Scars 
that limit the function of any part affected are rated based 
upon limitation of function of the part affected. 38 C.F.R. 
Part 4, § 4.118, Diagnostic Code 7805 (2001).

On and after August 30, 2002, the criteria for rating 
service-connected scars of the head, face or neck were 
revised to provide as follows:

A 10 percent rating was provided where there is one 
characteristic of disfigurement; a 30 percent rating was 
warranted where there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks or lips, or; with two or 
three characteristics of disfigurement; and a 50 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks or lips, or; 
with four or five characteristics of disfigurement. 38 C.F.R. 
Part 4, §4.118, Diagnostic Code 7800 (2002). The record shows 
that none of the characteristics of disfigurement set forth 
at Note (1) are present; and that tissue loss or loss of an 
eye is not clinically demonstrated, as contemplated in Note 
(2).

In addition, on and after August 30, 2002, scars which are 
superficial and unstable warrants a 10 percent rating. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of the covering of skin over the scar; Note 
(2): A superficial scar is one not associated with underlying 
soft tissue damage. 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7803 (2003). Scars which are superficial and painful on 
examination will be rated as 10 percent disabling. Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage;. Note (2): In this case, a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would no warrant a 
compensable evaluation. 38 C.F.R. Part 4, § 4.118, Diagnostic 
Code 7804 (2003). Other scars are rated based on limitation 
of function of the affected part. 38 C.F.R. Part 4, § 4.118, 
Diagnostic Code 7805 (2003).

Where the law or regulations governing a claim change while 
the claim is pending, as in this case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  The Board must determine whether the 
previous or revised version is more favorable to the veteran. 
However, as detailed below, the veteran would not be entitled 
to a compensable rating under either the old or new rating 
criteria pertaining to scars, and thus neither version is 
more advantageous to the veteran.  Moreover, because of the 
clear lack of entitlement to a compensable rating under 
either criteria, the veteran is not prejudiced by the Board's 
initial consideration of the new rating criteria.  Therefore, 
there is no due process bar for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has assigned a 10 percent rating for injury to Muscle 
Group IX, the major extremity.  Muscle Group IX involves the 
muscles for the forearm which act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Intrinsic muscles of the 
hand include the thenar eminence; short flexor opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei.  38 C.F.R. 
Part 4, Diagnostic Code 5309.

Under Diagnostic Code 5309 10 percent rating will be assigned 
for moderate muscle injury.  A 20 percent evaluation is 
warranted where the injury is moderately severe.  38 C.F.R. 
Part 4, Diagnostic Code 5309. 

Diagnostic Code 5309 for rating the intrinsic muscles of the 
hand is followed by a note which indicates that the hand is 
so compact a structure that isolated muscle injuries are 
rare, being nearly always complicated with injuries of bones, 
joints, tendons, etc. Such a disability is to be rated on 
limitation of motion, with a minimum rating of 10 percent.

In this case the service-connected residuals of gunshot wound 
of the right hand has been significantly superceded and 
perhaps masked by the much more severe post-service traumatic 
amputation of 3 fingers of his right hand.  This condition 
has recently been service connected and rated as 60 percent 
disabling.  In any event the service medical records 
indicated that x-rays of the right hand were negative.  The 
recent VA examination of the hand indicated that there was 
pain in the area of the scar in the dorsum palmar surface of 
the hand in the web space.   However, VA skin examination 
noted no underlying tissue loss due to the gunshot wound.  
Additionally, the examiner stated that the scars were not 
tender and painful.

After reviewing the record the Board finds that the 10 
percent rating for moderate muscle injury is proper, and 
there is no evidence that the gunshot wound without 
consideration of the more severe post-service amputation of 3 
fingers satisfies the criteria for a higher rating.  

The preponderance of the evidence is against the claim.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for residuals of a gunshot wound of the 
right hand is denied.



	        ____________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development. If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



